tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr tel ta ty uniform issue list legend taxpayer a taxpayer b individual c amount d amount e amount f amount g company m ira x ira y page ira z dear this is in response to the letter dated date as supplemented by correspondence and communications dated march march march and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted in support of the ruling requested - taxpayer a maintains a number of individual_retirement_accounts iras taxpayer a is married to taxpayer b taxpayer a and taxpayer b collectively taxpayers hired individual c who worked for company m to manage their investments in individual c misappropriated funds from several of taxpayers’ iras individual c caused the custodians of taxpayers’ ira x ira y and ira z to distribute funds from the iras individual c received the funds for his personal_use without taxpayers’ knowledge the distributions at issue from ira x occurred between january and date the - distributions from ira y occurred in date and the distributions from ira z occurred in date as shown on forms 1099-r submitted with this ruling_request the amounts distributed from ira x ira y and ira z were amount d amount e and amount f respectively the total amount distributed was amount g the distributions of amount d amount e and amount f were made entirely in cash taxpayers became aware of the misappropriation of funds late in when they did not receive account statements for ira x ira y or ira z after investigating the -matter with the custodians of such iras taxpayers learned that the account statements were being misdirected to another address which taxpayers later discovered was the address that individual c had provided to the custodians in order to conceal his misappropriation of funds taxpayers were unaware of the distributions until after the 60-day rollover period had expired taxpayers propose to contribute amount g to one or more new iras page taxpayers represent that the distributions of amount d amount e and amount f occurred more than year after the date of any other distribution from ira x ira y and ira z respectively that was rolled over into any ira and that no other amount was distributed from any other ira within these 1-year periods and rolled over into ira x ira y or ira z respectively based on the above facts and representations you through your authorized representative request that the service waive the 60-day rollover requirement with respect to the distribution of amount d amount e and amount f because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or - the entire amount received including money and any other_property is paid _ into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to granta waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed bya financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayers demonstrates hardship and indicates that the taxpayers could not reasonably satisfy the requirement that amount d amount e and amount f be deposited in an ira within days of the distribution from ira x ira y and ira z respectively the failure to deposit amount g into one or more iras within the 60-day period was beyond the reasonable contro of taxpayers and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d amount e and amount f taxpayers are granted a period of days from the issuance of this ruling letter to contribute amount g in cash into one or more iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions mesp amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact page _ please address all correspondence to t ep ra t4 sincerely yours alan c pipkin manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose
